           Case 1:19-mc-00145-TSC Document 190 Filed 08/13/20 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr                                Case No. 19-mc-0145 (TSC)

THIS DOCUMENT RELATES TO:

Nelson v. Barr, et al., 20-cv-557


         PLAINTIFF KEITH NELSON’S REPLY IN RESPONSE TO DEFENDANTS’
            OPPOSITION TO MR. NELSON’S EMERGENCY CROSS-MOTION
             FOR SUMMARY JUDGMENT ON FDCA CAUSES OF ACTION

          Plaintiff Keith Nelson, by and through counsel, respectfully submits this memorandum

in further support of his cross-motion for summary judgment on Counts X and XI of the June 1,

2020 Amended Complaint (ECF No. 92, the “Am. Compl.”), and Count VIII of the Amended

Complaint to the extent it concerns violations of the FDCA (ECF No. 180, the “Motion”).1 As

explained below, each of the arguments raised by Defendants in its Opposition to the Motion

(ECF No. 187, the “Opp.”) lacks merit. Defendants’ motion for summary judgment on FDCA-

related issues should be denied and Mr. Nelson’s cross-motion should be granted.

          A.      The Supreme Court’s Vacatur of this Court’s Preliminary Injunction Has No
                  Precedential or Informative Value

          Defendants assert that the Supreme Court’s vacatur of this Court’s preliminary

injunction is determinative of the “pure issues of law” presented by Mr. Nelson’s FDCA-related

causes of action, and that Mr. Nelson “does not identify any new record evidence that was

unavailable to him in the preliminary injunction proceedings that would cast doubt on the


1
    Mr. Nelson adopts in this memorandum the same conventions and abbreviations used in the Motion.
         Case 1:19-mc-00145-TSC Document 190 Filed 08/13/20 Page 2 of 6




vacatur.” Opp. at 1-2. Defendants are incorrect on both points.

       First, Defendants contention that the Supreme Court addressed and resolved legal issues

is unsupported. The Supreme Court vacated the preliminary injunction order without any

explanation of the basis of its decision. Defendants’ speculation about what may have been in

the mind of the Supreme Court is both presumptuous and unsupported. To the contrary, the

brevity of the Supreme Court’s order is significant and telling. If the Supreme Court intended

to issue a ruling on the merits of what it might have viewed as a pure issue of law, it could and

would have done so. Munaf v. Geren, 553 U.S. 674, 689-92 (2008) (in reviewing a district

court’s conclusion as to likelihood of success, “[t]here are occasions ... when it is appropriate

[for an appellate court] to proceed further and address the merits” directly). The Supreme Court

chose not to do so, and, accordingly, there is no basis to conclude that its order has significance

beyond the fact that it vacated the preliminary injunction.

       Second, Defendants themselves only recently produced new evidence which confirms

that the FDCA is applicable, has been violated, and thus further supports Mr. Nelson’s cross-

motion for summary judgment. On Friday, August 7, 2020, Defendants produced photographs

of the vials of the drugs used to execute Messrs. Purkey and Honken. The labels on the vials

specifically state that the drugs contained in the vials were to be utilized by “Rx only,” i.e., only

upon a valid medical prescription. See, e.g., Exs. 1 (Honken) & 2 (Purkey), hereto. Here, while

Defendants have refused to provide any information regarding the provenance of the execution

drugs, they have repeatedly confirmed they have not obtained, and do not intend to obtain, a

prescription for the pentobarbital they intend to use to execute Mr. Nelson. See, e.g., Nov. 2019

Winter Dep. (ECF No. 102-2) at 315:4-6; Miller Dep. (ECF No. 102-5) at 29:18-21. The

newly-produced evidence confirms that use of pentobarbital for execution is “Rx only,” and




                                                  2
        Case 1:19-mc-00145-TSC Document 190 Filed 08/13/20 Page 3 of 6




thus provides further confirmation that Defendants’ violation of the FDCA warrants denying

Defendants’ motion for summary judgment and granting Mr. Nelson’s cross-motion for

summary judgment.

       B.      The FDCA Applies to Lethal Injection Drugs

       In arguing that the FDCA does not apply to execution drugs, Defendants once again trot

out the same tired arguments that have been rejected by this Court and the D.C. Circuit.

       First, Defendants contend that Cook v. FDA, 733 F.3d 1 (D.C. Cir. 2013) is inapposite,

specifically, that the “FDA had conceded before the district court that the shipments [of sodium

thiopental] were an unapproved new drug,” and the court “had no occasion to address the

antecedent question of whether FDA has jurisdiction over articles intended for use in capital

punishment.” Opp. at 3. Defendants’ argument is patently false. As the D.C. Circuit explained,

the FDA took the position in the Cook litigation that “thiopental is a ‘drug’ within the meaning

of the FDCA even when it is intended for use in an execution.” USCA Case No. 20-5206, Doc.

No. 1851933, July 15, 2020, at 3. That statement by the FDA “was central to the [Circuit]

court’s affirmance of the district court’s permanent injunction.” Id. Contrary to Defendants’

contention, Cook squarely addressed and ruled that the FDCA is applicable to drugs used for

executions.

       Defendants argument based on FDA v. Brown & Williamson Tobacco Corp., 529 U.S.

120, 133 (2000) is also recycled and has also been flatly rejected. As explained in the Motion,

Brown & Williamson confirms that the “core” legislative purpose of the FDCA is to ensure that a

“drug” is “’safe’ and ‘effective’ for its intended use.” Brown & Williamson Tobacco Corp., 529

U.S. at 133. Defendants insist that they selected pentobarbital as an execution drug for the

medical purpose of preventing pain, and to otherwise ensure a “humane” death. AR1, 3, 525-26,

858, 871-72, 929, 932. Having crafted a protocol to achieve a specific medical purpose, enlisted


                                                3
         Case 1:19-mc-00145-TSC Document 190 Filed 08/13/20 Page 4 of 6




scientific experts to assist in that purpose, and defended the protocol as “humane” because it

allegedly achieves that purpose, Defendants must necessarily comply with the laws that have

been enacted by Congress to ensure that drugs are ‘“safe’ and ‘effective’ for [their] intended

use.” Brown & Williamson, 529 U.S. at 133.2

        Moreover, as the D.C. Circuit cogently explained, the “government’s argument” that

Brown v. Williamson “prevents reading the FDCA to authorize the FDA to regulate drugs used

for executions…conflicts with the necessary premise of a published precedential decision of our

court,” i.e., Cook. USCA Case No. 20-5206; Doc. No. 1851933, July 15, 2020, at 3. Indeed, the

D.C. Circuit noted that Defendants’ argument was belied by Supreme Court precedent, “not[ing]

that the Supreme Court has expressly declined to resolve this ‘thorny’ jurisdictional question,”

stating that ‘“we need not and do not address’ whether the FDCA applies to drugs used to carry

out executions.” Id. (citing and quoting Heckler v. Chaney, 470 U.S. 821, 828 (1985)).

        In short, Mr. Nelson’s argument honors and applies the binding precedent of this Circuit;

Defendants seek to disavow and sidestep it.

        C.      Defendants Violate the FDCA’s Restrictions on Compounded Drugs

        Defendants’ only attempt to escape their FDCA violation based on non-compliance with

important limitations on outsourcing facilities is to repeat their argument that the FDCA is

inapplicable to execution drugs. As discussed above, that contention is false. The FDCA is


2
  Defendants falsely contend that Mr. Nelson “does not explain how a drug intended to be used to bring
about death in the context of capital punishment can be made safe and effective through a prescription.”
Opp. at 6. As explained in the Amended Complaint, the problem with the 2019 Execution Protocol is that
no medical practitioner has made a clinical judgment that the particular drug is well suited to execute an
individual prisoner in light of that prisoner’s medical needs. See Am. Compl., ¶¶ 62-67, 171-172. The
2019 Execution Protocol lacks the type of prescription that the FDCA requires: a “bona fide” order
directing “the preparation and administration of a medicine, remedy, or drug for a real patient who
actually needs it after some sort of examination or consultation by a licensed doctor.” United States v.
Nazir, 211 F. Supp. 2d 1372, 1375 (S.D. Fla. 2002).




                                                    4
        Case 1:19-mc-00145-TSC Document 190 Filed 08/13/20 Page 5 of 6




applicable under the binding precedent of this Circuit, and the FDCA indisputably applies to the

drugs used in lethal injections. Similarly, Defendants’ reliance on this Court’s statement in its

July 15, 2020 Order that “Defendants’ decision to [use compounded pentobarbital] was not

arbitrary and capricious” (ECF No. 145 at 9; Opp. at 7) is misguided. Whether Defendants’

decision was arbitrary and capricious has no bearing on whether Defendants have actually

complied with the FDCA or thus have acted “otherwise not in accordance with law.”

       D.     The APA Provides a Private Right of Action

       Defendants’ contention that the FDCA precludes Mr. Nelson’s claims because the statute

limits enforcement actions to the federal government (Opp. at 9 (citing 21 U.S.C. § 337(a))) is

incorrect. To the contrary, the APA provides a cause of action when agency action is “not in

accordance with law,” 5 U.S.C. §§ 706(2)(A), and it applies whether or not the statute that the

Government is violating provides a private right of action by itself. See Chrysler Corp. v.

Brown, 441 U.S. 281, 316-18 (1979) (finding no private right of action to enforce the Trade

Secrets Act, but holding that any governmental disclosures that violate the Act are reviewable

and “not in accordance with law” under the APA).

       E.     Conclusion

       For the reasons set forth in the Motion and above, Mr. Nelson respectfully requests that

the Court deny Defendants’ motion for summary judgment, and grant his cross-motion for

summary judgment on Counts X and XI of the June 1, 2020 Amended Complaint (ECF No. 92),

and Count VIII of that Amended Complaint to the extent it concerns violations of the FDCA.

Dated: August 13, 2020               Respectfully submitted,

                                     /s/ Harry P. Cohen
                                     Harry P. Cohen (admitted pro hac vice)
                                     Michael K. Robles (admitted pro hac vice)
                                     James K. Stronski (admitted pro hac vice)
                                     Brian J. O’Sullivan (admitted pro hac vice)


                                               5
Case 1:19-mc-00145-TSC Document 190 Filed 08/13/20 Page 6 of 6




                      Crowell & Moring LLP
                      590 Madison Avenue
                      New York, NY 10022
                      (212) 223-4000
                      (212) 223-4134(fax)
                      hcohen@crowell.com
                      mrobles@crowell.com
                      jstronski@crowell.com
                      bosullivan@crowell.com

                      Kathryn L. Clune
                      Crowell & Moring LLP
                      1001 Pennsylvania Avenue, NW
                      Washington D.C. 20004-2595
                      (202) 624-2705
                      kclune@crowell.com

                      Jon M. Sands
                      Dale A. Baich
                      Jennifer M. Moreno
                      Federal Public Defender
                      District of Arizona
                      850 West Adams Street, Suite 201
                      Phoenix, Arizona 85007
                      602-382-2816
                      602-889-3960 (fax)
                      dale_baich@fd.org
                      jennifer_moreno@fd.org

                      Counsel for Plaintiff Keith Nelson




                                6
